 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SAM QUINTANA,                                    Case No. 1:19-cv-01304-BAM
12                      Plaintiff,                    ORDER GRANTING STIPULATION FOR
                                                      EXTENSION OF TIME
13          v.
                                                      (Doc. No. 11)
14   ANDREW SAUL, Commissioner of Social
     Security,
15
                        Defendant.
16

17
            Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff Sam Quintana’s
18
     request for a 30-day extension of time to serve his Confidential Letter Brief is GRANTED.
19
     Plaintiff shall serve his Confidential Letter Brief on or before March 22, 2020. All other
20
     deadlines in the Court’s Scheduling Order are modified accordingly.
21

22   IT IS SO ORDERED.
23
        Dated:     February 25, 2020                          /s/ Barbara   A. McAuliffe          _
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                      1
